Citation Nr: 1542833	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  08-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder (claimed as memory loss, loss of balance, and double vision).

2.  Entitlement to service connection for palsy with loss of feeling and nerve damage to the left hand.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and M.T.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION


The Veteran served on active duty from May 1966 to January 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a seizure disorder, palsy, and sleep apnea, and entitlement to an increased rating for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected left leg below the knee amputation and diabetes mellitus alone prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has contended that his service-connected disabilities render him unable to maintain employment.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to TDIU is warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §  3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. §  3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. § §  3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§  3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § §  3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. §  4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. §  4.3.

In this case, the Veteran has contended that he is prevented from performing substantially gainful employment due to his service-connected disabilities.  The Veteran is currently 68 years of age.  He completed one year of college and received on the job training as an elevator inspector.  He most recently worked as an elevator inspector for the Commonwealth of Pennsylvania and was in that job for ten years before retiring on disability in 2000.  The Social Security Administration (SSA) determined the Veteran was disabled since October 2000 due to a primary diagnosis of organic mental disorders with no secondary diagnoses.  

At present, the Veteran has the following service-connected disabilities:  a left leg below the knee amputation, rated as 40 percent disabling; an anxiety disorder, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling effective from June 1, 2015, and 40 percent disabling prior to that date; and scars, which are rated as noncompensable.  The combined service-connected disability rating has been 70 percent since June 1, 2015, and was 80 percent prior to that date.  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, at present, the schedular percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id. 

The Veteran has testified that he retired on disability because he was forgetting things and having difficulty with his leg.  See Board Hearing Transcript (Tr) at 36.  

A March 1999 private treatment record from Dr. G.G. (initials used to protect privacy) indicates that the Veteran's wife reported an insidious onset of personality changes since late 1998 in the context of increased forgetfulness.  The Veteran reported an old brain injury from a motor vehicle accident in 1974, which resulted in him being in a coma for six weeks.  It was also noted that he was shot in the head during combat in Vietnam.  In this regard, the Board notes that the Veteran has testified that he took shrapnel to his helmet and the left side of his head and has a scar as a result.  See Tr. at 7.  After neuropsychological testing, Dr. G.G.'s impression was that the Veteran had a cognitive disorder and stated that it was difficult to determine whether these deficits were related to a new neuropathological process or were solely from his old closed head injury.  An October 2000 record indicates that Dr. G.G.'s impression was dementia due to head trauma.  Dr. G.G. stated that the Veteran showed signs of impaired neuropsychological processes - impaired verbal learning and memory and altered personality and emotional self-control.  He stated that the Veteran apparently managed reasonably well for years on his job because it was routine and required little new learning or high level problem-solving.  Dr. G.G. stated that, over time, the Veteran's physical condition had worsened, and his memory, judgment, and safety awareness had been further eroded.  As a result, the Veteran had been experiencing difficulty with falls that had imperiled his safety and effectiveness.  Dr. G.G. opined that, given the Veteran's memory problems and signs of impaired executive functions associated with frontal lobe functioning, it was highly unlikely that he could obtain new employment and work in a safe, competent, and efficient manner.  

In June 2009, the Veteran underwent a left leg below the knee amputation after a lengthy history of non-healing ulcers complicated by his service-connected diabetes mellitus.  In July 2009, Dr. D.K., a VA physician, opined that the Veteran was unable to perform any job because of the amputation or a combination of the amputation and diabetes mellitus.  

In September 2010, a VA psychiatrist, Dr. M.G., indicated that she had been treating the Veteran for an anxiety disorder since January 2010.  She opined that the Veteran's cognitive deficits were not due to dementia, but due to chronic posttraumatic stress disorder (PTSD) and anxiety disorder, which interfered with his ability to register, retain, and recall facts and information.  She further opined that the Veteran had severe impairment in his social, occupational, and interpersonal function and was unemployable.  In a June 2012 letter, Dr. M.G. added that the Veteran's decision-making ability was poor and that he was not able to perform mildly complex tasks and did not follow simple instructions well.  She further opined that the Veteran was unemployable due to his anxiety disorder and PTSD symptoms.

A VA examination for the Veteran's service-connected diabetes mellitus was conducted in January 2012.  The Veteran reported that he had been an elevator inspector and that he had retired because of a couple of falls and forgetting a couple of things.  He reported that he had to watch what he ate and limit his activity because he had the potential for low blood sugar.  The examiner opined that the Veteran's service-connected diabetes mellitus did not preclude sedentary or light duty employment, but that occupations with extreme exertion should be avoided to preclude hypoglycemia.  

The report of the January 2012 VA examination for mental disorders indicates that the Veteran's service-connected anxiety disorder, according to the examiner, resulted in social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine normal routine behavior, self-care, and conversation.  The examiner opined that the Veteran's acquired psychiatric disorder did not preclude physical or sedentary employment.  

The January 2012 VA examination report for the Veteran's left leg below the knee amputation reflects that his gait was unsteady and that he required either a cane or a walker for locomotion.  The examiner noted that the Veteran was a retired elevator inspector and stated that his service-connected amputation would make prolonged walking and going up and down stairs difficult.  The examiner stated that it would be very unsafe for the Veteran to inspect elevators because he could not climb and was at risk for tripping.  The Veteran also reported that his prosthetic foot would get stuck frequently with a desk job, that he was at risk of tripping getting in out of a chair, and that prolonged sitting caused swelling of the stump, which was painful.  The examiner opined that the Veteran's left leg below the knee amputation did not preclude sedentary employment, but that he would be unable to return to his previous job of elevator inspection due to limitations in mobility.  

In this case, the evidence clearly indicates that the Veteran is unable to follow or maintain employment in his previous job as an elevator inspector or in any job requiring physical activity due to his service-connected left leg below the knee amputation and diabetes mellitus.  The evidence as to whether his service-connected disabilities render him unable to follow or maintain sedentary work is less clear.  The weight of the evidence suggests that his cognitive and memory impairments would preclude him from sedentary employment or being retrained for a different type of employment.  However, it is unclear whether his cognitive and memory impairments are service-related.  Dr. G.G. indicated that it was unclear to what extent the Veteran's symptoms were attributable to a prior closed head injury versus a more current new neuropathologic process.  Dr. M.G. opined that the Veteran's cognitive and memory impairment was due to his service-connected anxiety disorder and PTSD symptoms rather than dementia, but did not address the Veteran's history of closed head injury in 1974.  In this regard, the Board notes that further development is needed and is remanding the issue for further clarification.

Notwithstanding the foregoing, the Board must consider the fact that the Veteran has limited education, which mostly consists of on-the-job training as an elevator inspector and that his reported work experience has not involved any sedentary type of work.  Given his training and experience and resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected left leg below the knee amputation and diabetes mellitus, alone, render him unable to secure or follow a substantially gainful occupation.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  See 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102.


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

As discussed above, the Veteran has asserted that his seizure disorder (claimed as memory loss, loss of balance, and double vision) and palsy are related to service, and he has set forth two basic theories of entitlement.  First, he has contended that he received shrapnel to his helmet and the left side of his head and that this injury, either alone or in combination with the 1974 motor vehicle accident, resulted in his seizure disorder and claimed symptoms.  Second, he has contended that the 1974 motor vehicle accident, which resulted in his seizure disorder and palsy, was caused by difficulties he was having after returning from service.  See Tr. at 4-5.  He has stated that he was having psychological problems, that he was unable to sleep, and that he was drinking.  In May 2015, he testified that he fell asleep while driving, hit a tree, and was in a coma for six weeks.  See Tr. at 5.

The Veteran's service treatment records are unremarkable for any shrapnel wounds to the head.  However, the Veteran served in Vietnam from April 1968 to January 1969, and his service personnel records indicate that he participated in a number of combat missions.  At his January 1969 discharge examination, his head, upper extremities, neurologic system, and psychiatric evaluation were normal.  He had a one-inch scar in the middle of his head.

A December 1989 discharge summary from a private hospital indicates that the Veteran was involved in a severe motor vehicle accident in 1974 and sustained multiple traumas.  He did well for a number of years and then developed a grand mal seizure in 1978, which was thought to be related to the head trauma he suffered in the motor vehicle accident.  He began taking Dilantin daily and stated that he had been seizure free since 1981.  

In a January 2008 letter, Dr. R.G. provided a positive nexus opinion on behalf of the Veteran.  Dr. R. G. opined that, "within a reasonable degree of medical certainty, that [the Veteran] was much more likely to have developed cognitive problems after two serious head injuries.  If he had not been wounded in Vietnam, it seems plausible to conclude that his dementia would not nearly be as serious after his head injury in 1974."  Dr. R.G. noted that the Veteran "sustained severe head trauma from shrapnel wounds" and was in a motor vehicle accident in 1974, which resulted in him being in a coma for six weeks following severe head trauma.  However, it does not appear that Dr. R.G. had an opportunity to review the Veteran's service treatment records prior to rendering his opinion.

To complicate matters further, Dr. M.G., a VA psychiatrist, opined that the Veteran's cognitive and memory impairment was not due to dementia, but were attributable to his service-connected anxiety disorder and PTSD symptoms.  See September 2000 and June 2012 records.

First, in light of the above, the Board finds that a remanded is needed for a VA medical examination to determine the nature and etiology of the Veteran's seizure disorder, to include his claimed memory loss, loss of balance, double vision.  See 38 C.F.R. §  3.159(c)(4) (2015).

Second, the Board finds that a VA examination is needed to ascertain the nature and etiology of the Veteran's sleep apnea.  An August 2010 VA sleep study diagnosed sleep apnea.  An October 2010 VA primary care record indicates that the Veteran reported that he felt his sleep apnea was made worse by his anxiety disorder and that he awoke at night in a panic.  Dr. D.K. opined that the Veteran's sleep apnea was "a direct result of his service condition."  However, Dr. D.K. did not offer any rationale for his opinion.  Therefore, the Board finds that a VA examination is necessary before a determination can be made on this claim.  See 38 C.F.R. § 3.159(c)(4).

Third, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder.  The Veteran was last examined in January 2012, which was over three years ago.  In June 2012, Dr. M.G. stated that the Veteran had not shown any improvement and that his short-term memory and concentration, which she had previously attributed to his anxiety disorder, had declined considerably.  In May 2015, the Veteran testified that he was experiencing more anxiety and depression.  Because there is evidence suggesting a possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder.  See Tr. at 14.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In addition, further clarification is needed regarding whether the Veteran's cognitive and memory deficits are related to his service-connected anxiety disorder, his reported in-service shrapnel wound to the head, his post-service motor vehicle accident and head injury, or a combination thereof.  See 38 C.F.R. § 3.159(c)(4).

Fourth, the Board finds that any outstanding and relevant private and VA treatment records should be obtained.  See 38 C.F.R. §  3.159(c)(1),(2).

In his September 2005 claim, the Veteran reported that his double vision was treated by Dr. C. at Wills Eye Hospital.  To date, however, there has been no attempt to obtain these records.  In November 2006, the Veteran submitted an authorization to obtain records from Dr. G.  The RO sent a request to Dr. G. in November 2006, but did not receive a response.  In June 2011, the Veteran submitted authorizations to obtain records from Dr. R.O. and Dr. G., however, no attempts have been made to obtain these records.  Pursuant to the duty to assist, additional efforts must be made to obtain these records.  See 38 C.F.R. §  3.159(c)(1).  

In June 2011, the Veteran indicated that he received treatment at the following VA facilities:  the Tallahassee Vet Center, and VA Medical Centers (VAMCs) in Gainesville and Lake City.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any additional outstanding records of VA treatment.  See 38 C.F.R. §  3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for palsy with loss of feeling and nerve damage to the left hand; seizure disorder, to include his claimed memory loss, loss of balance, and double vision; sleep apnea; and anxiety disorder.  The AOJ should specifically request any necessary authorizations to obtain records from Drs. C., G., R.O., and G.  (See September 2005 claim, November 2006 authorization, and June 2011 authorizations, for names of physicians.)  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.
	
The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Tallahassee Vet Center, Tallahassee outpatient clinic, the Gainesville VAMC, and the Lake City VAMC.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed seizure disorder, to include memory loss, loss of balance, and double vision.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his claimed symptoms are related to an in-service head injury that involved receiving shrapnel to his helmet and left side of the head, or a combination of this injury and a post-service head injury he sustained during a 1974 motor vehicle accident.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify any disorders related to the Veteran's complaints of memory loss, loss of balance, and double vision, to include indicating whether his reported symptoms are a result of his seizure disorder.  

With respect to each disorder identified, to specifically include a seizure disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was incurred in or aggravated by service, to include the reported shrapnel injury to the head.  The examiner should address the following:  (1) the injuries the Veteran sustained during the 1974 motor vehicle accident; (2) Dr. R.G.'s January 2008 opinion that the Veteran was much more likely to have developed cognitive problems after two serious head injuries, i.e., the in-service shrapnel wound and the 1974 MVA; and (3) Dr. M.G.'s September 2010 opinion that the Veteran's cognitive and memory impairment are not due to dementia, but are attributable to his anxiety disorder. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his sleep apnea is made worse by his anxiety disorder and that he wakes up in a panic.  During the Board hearing, he testified that he could not remember whether he snored or had breathing problems during service.  See Tr. at 32.  His daughter recalled that the Veteran snored while she was growing up.  See, Tr. at 32.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that his sleep apnea was incurred in or aggravated by service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was caused or is aggravated by his service-connected anxiety disorder.  The examiner should address Dr. D.K.'s October 2010 opinion that the Veteran's sleep apnea is a direct result of the anxiety disorder.  See October 2010 VA primary care record.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's anxiety disorder under the rating criteria.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cognitive impairment and memory loss are a manifestation of his service-connected anxiety disorder.  If so, the examiner should describe the frequency and severity of these symptoms.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. §  4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §  5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


